750 N.W.2d 177 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Anthony JONES, Defendant-Appellant.
Docket No. 132002. COA No. 267276.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the July 10, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Houlihan, 480 Mich. 1165, 746 N.W.2d 879 (2008).